Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

Community Health Systems, Inc.

 

                    , 2005

 

THIS AGREEMENT, made as of the     th day of             , 2005 (the “Date of
Grant”), between Community Health Systems, Inc., a Delaware corporation (the
“Company”), and                            (the ”Grantee”).

 

WHEREAS, the Company has adopted the Community Health Systems, Inc. Amended and
Restated 2000 Stock Option and Award Plan (the “Plan”) in order to provide
additional incentive to certain employees and directors of the Company and its
Subsidiaries; and

 

WHEREAS, the Committee has determined to grant to the Grantee an Award of
Restricted Stock as provided herein to encourage the Grantee’s efforts toward
the continuing success of the Company.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Grant of Restricted Stock.

 

1.1           The Company hereby grants to the Grantee an award of
                 Shares of Restricted Stock (the “Award”).  The Shares of
Restricted Stock granted pursuant to the Award shall be issued in the form of
book entry Shares in the name of the Grantee as soon as reasonably practicable
after the Date of Grant and shall be subject to the execution and return of this
Agreement by the Grantee (or the Grantee’s estate, if applicable) to the Company
as provided in Section 9 hereof.

 

1.2           This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
hereby incorporated by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

2.     Restrictions on Transfer.

 

The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof.

 

3.     Lapse of Restrictions Generally.

 

Except as provided in Sections 4, 5 and 6 hereof, one-third (1/3) of the number
of Shares of Restricted Stock issued hereunder (rounded up to the next whole
Share, if necessary) shall vest, and the restrictions with respect to such
Restricted Stock shall lapse, on each of the first three (3) anniversaries of
the Date of Grant.

 

--------------------------------------------------------------------------------


 

4.     Effect of Certain Terminations of Employment.

 

If the Grantee’s employment terminates as a result of the Grantee’s death,
Retirement or Disability, in each case if such termination occurs on or after
the Date of Grant, all Shares of Restricted Stock which have not become vested
in accordance with Section 3 or 5 hereof shall vest, and the restrictions on
such Restricted Stock shall lapse, as of the date of such termination.

 

5.     Effect of Change in Control.

 

In the event of a Change in Control at any time on or after the Date of Grant,
all Shares of Restricted Stock which have not become vested in accordance with
Section 3 or 4 hereof shall vest, and the restrictions on such Restricted Stock
shall lapse, immediately.

 

6.     Forfeiture of Restricted Stock.

 

In addition to the circumstance described in Section 9(a) hereof, any and all
Shares of Restricted Stock which have not become vested in accordance with
Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company upon
the termination by the Grantee, the Company or its Subsidiaries of the Grantee’s
employment for any reason other than those set forth in Section 4 hereof prior
to such vesting.

 

7.     Delivery of Restricted Stock.

 

7.1           Except as otherwise provided in Section 7.2 hereof, evidence of
book entry Shares or, if requested by the Grantee prior to such lapse of
restrictions, a stock certificate with respect to shares of Restricted Stock for
which the restrictions have lapsed pursuant to Section 3, 4 or 5 hereof with
respect to such shares of Restricted Stock, shall be delivered to the Grantee as
soon as practicable following the date on which the restrictions on such
Restricted Stock have lapsed, free of all restrictions hereunder.

 

7.2           Evidence of book entry Shares with respect to shares of Restricted
Stock in respect of which the restrictions have lapsed upon the Grantee’s death
pursuant to Section 4 hereof or, if requested by the executors or administrators
of the Grantee’s estate upon such lapse of restrictions, a stock certificate
with respect to such shares of Restricted Stock, shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the Company’s receipt of notification of the Grantee’s death, free of
all restrictions hereunder.

 

8.     Dividends and Voting Rights.

 

Subject to Section 9(a) hereof, upon issuance of the Restricted Stock, the
Grantee shall have all of the rights of a stockholder with respect to such
Stock, including the right to vote the Stock and to receive all dividends or
other distributions paid or made with respect thereto; provided, however, that
dividends or distributions declared or paid on the Restricted Stock by the
Company shall be deferred and reinvested in Shares of Restricted Stock based on
the Fair Market Value of a Share on the date such dividend or distribution is
paid or made (provided that no fractional Shares will be issued), and the
additional Shares of Restricted Stock thus acquired shall be subject to the same
restrictions on transfer, forfeiture and vesting schedule as the Restricted
Stock in respect of which such dividends or distributions were made.

 

2

--------------------------------------------------------------------------------


 

9.     Execution of Award Agreement.

 

(a)           The Shares of Restricted Stock granted to the Grantee pursuant to
the Award shall be subject to the Grantee’s execution and return of this
Agreement to the Company or its designee (including by electronic means, if so
provided) no later than the earlier of (i)                  , 2005 and (ii) the
date that is immediately prior to the date that the Restricted Stock vest
pursuant to Section 4 or 5 hereof (the “Grantee Return Date”); provided that if
the Grantee dies before the Grantee Return Date, this requirement shall be
deemed to be satisfied if the executor or administrator of the Grantee’s estate
executes and returns this Agreement to the Company or its designee no later than
ninety (90) days following the Grantee’s death (the “Executor Return Date”).  If
this Agreement is not so executed and returned on or prior to the Grantee Return
Date or the Executor Return Date, as applicable, the Shares of Restricted Stock
evidenced by this Agreement shall be forfeited, and neither the Grantee nor the
Grantee’s heirs, executors, administrators and successors shall have any rights
with respect thereto.

 

(b)           If this Agreement is so executed and returned on or prior to the
Grantee Return Date or the Executor Return Date, as applicable, all dividends
and other distributions paid or made with respect to the Shares of Restricted
Stock granted hereunder prior to such Grantee Return Date or Executor Return
Date shall be treated in the manner provided in Section 8 hereof.

 

10.   No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

11.   Withholding of Taxes.

 

Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
a stock certificate or evidence of book entry Shares with respect to shares of
Restricted Stock in respect of which all restrictions have lapsed, the Grantee
(or the Grantee’s estate) shall pay to the Company the federal, state and local
income taxes and other amounts as may be required by law to be withheld by the
Company (the “Withholding Taxes”) with respect to such Restricted Stock.  By
executing and returning this Agreement in the manner provided in Section 9
hereof, the Grantee (or the Grantee’s estate) shall be deemed to elect to have
the Company withhold a portion of such Restricted Stock having an aggregate Fair
Market Value equal to the Withholding Taxes in satisfaction of the Withholding
Taxes, such election to continue in effect until the Grantee (or the Grantee’s
estate) notifies the Company before such delivery that the Grantee (or the
Grantee’s estate) shall satisfy such obligation in cash, in which event the
Company shall not withhold a portion of such Restricted Stock as otherwise
provided in this Section 11.

 

12.   Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

3

--------------------------------------------------------------------------------


 

13.   Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by both
parties hereto.

 

14.   Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15.   Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee without giving effect to
the conflicts of laws principles thereof.

 

16.   Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be binding upon the Grantee’s
heirs, executors, administrators and successors.

 

17.   Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Chief Executive Officer for informal resolution,
and if necessary, referred to the Committee for its determination.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes.

 

18.   Entire Agreement.

 

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

19.   Headings.

 

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

20.   Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

 

COMMUNITY HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

5

--------------------------------------------------------------------------------